DETAILED ACTION
This office action is in response to communication filed on 23 December 2020.

Claims 1 – 12 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5 and 7 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite performing a loss factor determination referring to 2 or more different Ms from 4Ms (man, machine, material, and method) with a time series of an element state belonging to an M and determines whether a state combination in a time period corresponds to a state loss combination, each time period the state combination is two or more states corresponding to Ms, state combination defined as an opportunity loss is loss state combination, with each loss state combination, a loss factor is associated which is an opportunity loss factor corresponding to the loss state combination, and displaying the loss factor based on loss factor result determination in chronological order. The dependent claims further narrow the abstract ideas of the independents by further manipulation of the data and identifying cameras and images taken during time periods.  These determinations based on observed data in a manufacturing or production setting are mental processes (observations, evaluations, judgment, and opinion). Mental processes are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR50) on 7 January 2019. This judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements including a processor, memory, display device, camera, and computer are no more than mere instructions to apply the exception using computer components.  The camera is extra solution activity, because the camera is not claimed actively as performing a functional step as only the processor is processing images from a camera.  These technologies are claimed in such a way that it is a mere application of computing technology to an otherwise abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements are not a practical application of an abstract idea, but rather a mere application of computer technology to an otherwise abstract concept. Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception. Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer and electrical components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h). Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components. Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."  Claim 6 is eligible, and this 35 USC 101 rejection could be withdrawn by incorporating the language of claim 6 and all intervening claims into all of the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3 and 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2019/0271969 (hereinafter, Miyamoto) in view of U.S. P.G. Pub. 2014/0297374 (hereinafter, Ikezawa).

Regarding claim 1, Miyamoto teaches a production management support system comprising: a processor for performing a loss factor determination (¶ 85, “The performance value information 113 is performance value information attached by the data generation device 5. For example, in the case where the task is pressing, the number of finished products produced by one pressing work or the number of non-defective products sent to the post-process is recorded as the performance value information.”) 
which refers to, for each of two or more different Ms from among 4 Ms (Man, Machine, Material, and Method) (¶ 51, “initial letters M of the worker (Man), the machine (Machine), the work procedure (Method), and the material (Material) may be taken and these may be referred to as 4M information (or 4M nodes) or task association information.”) (¶ 54, “When the user selects 4M information (first information) of the predetermined task from the user interface 7, the association data search unit 12 searches for other 4M information (second information) of the task associated with the 4M information (first information) on the basis of identification information assigned to the 4M information (first information) and displays the searched 4M information (second information) on the user interface 7 by hatching, color coding, or the like to provide the 4M information to the user. In addition, the association data search unit 12 transmits a connection relation of the selected 4M information (first information) and the searched 4M information (second information) to the analysis data accumulation unit 14”), 
a time series data group representing a time series of a state of an element belonging to the M (¶ 67, “Information on a start time and an end time at the time of executing a predetermined task is set in the operation time information 312. For example, in the case of generating a finished product from parts in the predetermined task, an input time of the parts is set as the start time and a generation time of the finished product is set as the end time. The operation time information 312 is used as information for narrowing down from the viewpoint of time, in the case of referring to the operation information of the workers, the parts, the machines, and the like. By including the operation time information 312, even in time series data in which association is difficult in the viewpoints other than time series, the definition information 300 can be associated as the time series data when the task is executed and can be provided to the user.”), 
and which determines, for each period between time points, whether or not a state combination in the same period between time points corresponds to one or a plurality of loss state combinations, in each period between time points, the state combination being a combination of two or more states belonging to the period between time points and corresponding to the two or more Ms, and the loss state combination being a state combination defined as an opportunity loss (¶¶ 59-61, “As shown in FIG. 3, the data structure of the association data 200 can represent what worker, machine, and part are associated in what way according to what work procedure, for the predetermined task (manufacturing process), by associating the site data 100 generated from various devices (data generation device 5) in each manufacturing process. In the embodiment, the association data 200 is configured by a task node 210 used as a center node, a part node 220 showing a material necessary for executing a task, a worker node 230 executing the task, a machine node 240 used to execute the task, a finished product node 250 generated as a result of executing the task using the part as the material, and a work procedure node 260 defining an execution procedure of the task. The finished product node 250 generated by executing the task node 210 becomes a material (part) to be used in a post-process and the part node 220 becoming the material of the task node 210 is a finished product generated in a pre-process. In other words, the meanings of the attributes of the part node 220 and the finished product node 250 are the same and the part node 220 and the finished product node 250 may be collectively referred to as a material node unless otherwise distinguished. As described above, the part node 220, the worker node 230, the machine node 240, and the work procedure node 260 are referred to as the 4M information or the 4M nodes. In the information collection and display system 1, when a problem occurs in the finished product, it is possible to search the 4M information associated with the finished product by the association data 200 and it is possible to find a cause for a problem in a predetermined manufacturing process (task). In the embodiment, the case where identification information is assigned to each of the site data 100 collected or generated by the data generation device 5 in each manufacturing process is described as an example. In the information collection and display system 1, association between tasks can be managed by accumulating the association data 200 defining the association of machines, workers, and the like for the tasks, over a plurality of manufacturing processes (tasks). Basic information of the association data 200 is timing (date and time) associated with the association between the identification information showing each information. The site data 100 (actual data) shown by each identification information of the association data 200 is accumulated in the externally managed transaction data accumulation unit 4 and a method of accessing the site data 100 accumulated in the transaction data accumulation unit 4 (a memory address for accessing the transaction data accumulation unit 4) is managed by the information collection and display system 1.”); 
a memory for storing information which associates, with each loss state combination, a loss factor which is a factor of an opportunity loss corresponding to the loss state combination (¶ 52, “The association data registration unit 11 transmits the 4M information after the site data 100 is correlated to the association data accumulation unit 15. Further, the temporary accumulation unit 18 is connected to the association data registration unit 11. The temporary accumulation unit 18 is a storage device such as a memory and information to constitute a connection relation (to generate a connection line) of each information (the task information and the 4M information) included in the site data 100 is registered in the temporary accumulation unit 18.”) (¶ 85, “The task information 110 is configured to include task identification information 111, generation date and time information 112, and performance value information 113. The task identification information 111 is an identifier for defining what type of task a task in which the site data 100 has been generated is. The generation date and time information 112 is information of a date and time when the site data 100 has been generated. For example, a date and time when the site data is collected or generated by the data generation device 5 is recorded in the generation date and time information 112. The performance value information 113 is performance value information attached by the data generation device 5. For example, in the case where the task is pressing, the number of finished products produced by one pressing work or the number of non-defective products sent to the post-process is recorded as the performance value information.”).
Miyamoto does not explicitly teach a display in chronological order, but does at least teach a display device for displaying the loss factor on the basis of a result of the loss factor determination (¶ 49, “the information collection and display system 1 is connected to a dictionary database 6, the transaction data accumulation unit 4, the data generation device 5, and the master data accumulation unit 3 via the network 2. Further, the association data model creation unit 10 and the association data search unit 12 of the information collection and display system 1 are connected to a user interface 7 such as a display and can display information of a result processed by the information collection and display system 1 on the user interface 7 to provide the information to a user or the user can input predetermined information to the association data model creation unit 10 or the association data search unit 12 via the user interface 7. In the information collection and display system 1, the analysis data accumulation unit 14 or the data provision API unit 16 can provide the information of the result processed by the information collection and display system 1 to an application 8 outside the information collection and display system 1.”) (¶ 148, “Next, when the user selects one item (for example, the item 12) from the list of performance values (step S305 of FIG. 19), the association data search unit 12 can search for the item 4 of another task 1 associated with the item 12 selected by the user, display the item 4 by hatching, and extract the item 4 associated with the item 12. Similarly, the user selects the item 14 of the machine 2 node, so that the item 6 of another task 1 associated with the item 14 is searched and is displayed by hatching. As a result, because a search result of an item (second information) of another task associated with a selection item (first information) of a predetermined task can be visually recognized easily, it becomes easy to perform the following association analysis.”).
However, in the analogous art of production management, Ikezawa teaches a displaying production data in chronological order (¶ 188, “The production management department server 3 displays the obtained requested quantity 403 in chronological order of the request reception date 405 in a graph format in the shipping destination actual performance display area 1931 as the last request count.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine displaying production performance data in chronological order of Ikezawa with displaying loss factor production data of Miyamoto.  This combination would have yielded a predictable result because neither reference changes the functionality of the other, but merely adds a sorting of a similar data from one to the other.  This would be beneficial as a design choice for a user to display time series data chronologically for better clarity.

Regarding claim 2, Miyamoto and Ikezawa teach the production management support system according to claim 1.  Miyamoto teaches wherein the processor calculates a first productivity which is a productivity in a time block including an occurrence period of an opportunity loss and a second productivity which is a productivity in the same time block on supposition that a loss factor selected from two or more loss factors in two or more opportunity losses having occurred in the time block is eliminated, and the display device displays at least one of (A) and (B) below, (A) the first productivity that is calculated and the second productivity that is calculated for the selected loss factor, (B) a difference in the selected loss factor between the second productivity and the first productivity (¶ 149, “the association data search unit 12 that searches for another 4M information (second information) associated with the predetermined 4M information (first information) included in the plurality of pieces of information, on the basis of the association data 200 stored in the association data accumulation unit 15; and the user interface 7 that displays the connection relation of the plurality of pieces of information associated by the association data 200. The association data search unit 12 searches for the second information associated with the first information on the basis of the association data 200, according to selection of the first information in the connection relation of the plurality of pieces of information displayed on the user interface 7, and displays the first information and the second information on the user interface 7 with the connection relation of the plurality of pieces of information.”) (¶ 150, “the first information of the predetermined task is selected from the user interface 7, so that that the second information associated with the first information is searched, and the first information and the second information are displayed on the user interface 7 with the connection relation of the site data 100, so that it is easy to analyze the association by visual recognition.”).

Regarding claim 3, Miyamoto and Ikezawa teach the production management support system according to claim 1.  Miyamoto teaches wherein the processor calculates a first productivity which is a productivity in a time block including an occurrence period of an opportunity loss and a second productivity which is a productivity in the same time block on supposition that each of two or more loss factors in two or more opportunity losses having occurred in the time block is eliminated, and the display device displays the loss factor, which has a largest difference between the second productivity and the first productivity, from among the two or more loss factors (¶¶ 87-90, “The part information 130 is configured to include part identification information 131, generation date and time information 132, and performance value information 133. The part identification information 131 is an identifier for specifying a material (part) used in the work. The generation date and time information 132 is information showing a date and time when the part has been produced. The performance value information 133 is information such as the number of parts produced. The finished product information 140 is configured to include finished product identification information 141, generation date and time information 142, and performance value information 143. The finished product identification information 141 is an identifier for specifying a finished product produced by the work. The generation date and time information 142 is information showing a date and time when the finished product has been produced. The performance value information 143 is information such as the number of finished products produced by the corresponding task. The machine information 150 is configured to include machine identification information 151, generation date and time information 152, and performance value information 153. The machine identification information 151 is an identifier for specifying a machine used in the work and types such as a pressing machine, a coating machine, and an assembling machine are specified by the machine identification information 151. The generation date and time information 152 is information showing a date and time when the machine has started the work. The performance value information 153 is information such as an operation time of the machine. The work procedure information 160 is configured to include work procedure identification information 161, generation date and time information 162, and performance value information 163. The work procedure identification information 161 is an identifier for specifying a work procedure manual necessary for the work. The generation date and time information 162 is information showing a date and time when the work procedure manual has been acquired. The performance value information 163 is information showing a time required when the work is performed according to a work procedure.”) (Examiner’s note: performance is equivalent to productivity in this context) (¶¶ 148-149, “when the user selects one item (for example, the item 12) from the list of performance values (step S305 of FIG. 19), the association data search unit 12 can search for the item 4 of another task 1 associated with the item 12 selected by the user, display the item 4 by hatching, and extract the item 4 associated with the item 12. Similarly, the user selects the item 14 of the machine 2 node, so that the item 6 of another task 1 associated with the item 14 is searched and is displayed by hatching. As a result, because a search result of an item (second information) of another task associated with a selection item (first information) of a predetermined task can be visually recognized easily, it becomes easy to perform the following association analysis. As described above, in the embodiment, there is the information collection and display system 1 in which the data generation device 5 that generates the site data 100 and the transaction data accumulation unit 4 that stores the site data 100 generated by the data generation device 5 are connected. The information collection and display system 1 includes the association data accumulation unit 15 that stores the association data 200 defining the association of each of the plurality of pieces of information included in the site data 100; the association data search unit 12 that searches for another 4M information (second information) associated with the predetermined 4M information (first information) included in the plurality of pieces of information, on the basis of the association data 200 stored in the association data accumulation unit 15; and the user interface 7 that displays the connection relation of the plurality of pieces of information associated by the association data 200. The association data search unit 12 searches for the second information associated with the first information on the basis of the association data 200, according to selection of the first information in the connection relation of the plurality of pieces of information displayed on the user interface 7, and displays the first information and the second information on the user interface 7 with the connection relation of the plurality of pieces of information.”).

Regarding claim 7, Miyamoto and Ikezawa teach the production management support system according to claim 1.  Miyamoto teaches wherein in the loss factor determination, in a case where while a state combination in a single period between time points corresponds to any loss state combination, determination of a loss factor is impossible, then the processor determines, for the single period between time points, whether or not a combination of the state combination in the single period between time points and a state combination in a period between time points immediately before or immediately after the single period between time points corresponds to a combination defined as a loss factor (¶ 86, “The worker information 120 is configured to include worker identification information 121, generation date and time information 122, and performance value information 123. The worker identification information 121 is an identifier for specifying a worker responsible for a work who has performed the work. For example, an ID card held by the worker is read before the work, so that the worker identification information 121 for specifying the worker responsible for the work can be acquired. The generation date and time information 122 is information of a date and time when the worker has started the work.”).

Regarding claim 8, Miyamoto and Ikezawa teach the production management support system according to claim 1.  Miyamoto teaches wherein in a case where determination is made that any state combination corresponds to a state combination defined as any loss factor in the loss factor determination, the processor determines, for a period between time points corresponding to the any state combination, a detail of the loss factor by referring to, among two or more time series data groups corresponding to the two or more Ms, at least the time series data group corresponding to an M of a type relating to the corresponding loss factor, and the display device displays the identified loss factor detail for the loss factor to be displayed (¶ 148, “Next, when the user selects one item (for example, the item 12) from the list of performance values (step S305 of FIG. 19), the association data search unit 12 can search for the item 4 of another task 1 associated with the item 12 selected by the user, display the item 4 by hatching, and extract the item 4 associated with the item 12. Similarly, the user selects the item 14 of the machine 2 node, so that the item 6 of another task 1 associated with the item 14 is searched and is displayed by hatching. As a result, because a search result of an item (second information) of another task associated with a selection item (first information) of a predetermined task can be visually recognized easily, it becomes easy to perform the following association analysis.”).

Regarding claim 9, Miyamoto and Ikezawa teach the production management support system according to claim 1.  Miyamoto teaches wherein the two or more Ms are the 4 Ms (¶ 54, “When the user selects 4M information (first information) of the predetermined task from the user interface 7, the association data search unit 12 searches for other 4M information (second information) of the task associated with the 4M information (first information) on the basis of identification information assigned to the 4M information (first information) and displays the searched 4M information (second information) on the user interface 7 by hatching, color coding, or the like to provide the 4M information to the user.”).

Regarding claim 10, Miyamoto and Ikezawa teach the production management support system according to claim 1.  Ikezawa teaches wherein the display device displays a time series chart based on a first axis and a second axis, the first axis is a time axis, the time series chart has an opportunity loss object and two or more M objects corresponding to the two or more Ms, the opportunity loss object is a display object representing a time series of a loss factor, each M object is a display object representing, for each of the two or more Ms, a state of a time series represented by a time series data group corresponding to the M, and the opportunity loss object and the two or more M objects extend along the first axis and are arranged along the second axis (¶ 6, “Descriptions given in this publication include: "a delivery date (delivery lead time), material balance, quality, and productivity such as work man hours are displayed instantly, and an alert is issued under a given condition, to thereby prompt a remedial action and improve the productivity of a production process. The interchangeability between display formats is further secured by displaying in one of display formats selected from a Gantt chart that has a vertical time axis, a Gantt chart that has a horizontal time axis, and a table format, based on time restraints of the process (=a production lead time). An input/output interface is designed so as to correspond to a chart bar or cells in a table format".”) (¶ 60, “The data output part 6 is a display or the like that outputs data to an administrator, and outputs an actual performance fluctuation situation 61 and various alerts 62. The actual performance fluctuation situation 61 is time-series changes of the various types of actual performance information collected from the manufacturing department terminal 1 and the material department terminal 2.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine displaying production performance data in time series bar chart of Ikezawa with displaying loss factor production data of Miyamoto.  This combination would have yielded a predictable result because the data from Miyamoto would fit seamlessly into the bar chart of performance data of Ikezawa.  This would be beneficial, because it presents an alternate method of compiling and presenting data to users with different needs and desires.

Regarding claims 11 and 12, the claims recite substantially similar limitations to claim 1.  Therefore, claims 11 and 12 are similarly rejected for the reasons set forth above with respect to claim 1.

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Miyamoto in view of Ikezawa and further in view of U.S. P.G. Pub. 2021/0141366 (hereinafter, Yamaguchi).

Regarding claim 4, Miyamoto and Ikezawa teach the production management support system according to claim 1.  Neither explicitly teaches the videoing recording productivity, but Miyamoto at least teaches recording data from method observation on the factory floor (¶ 86, “when the worker performs a pressing work, a date and time at which one pressing work starts is recorded as date and time information. The performance value information 123 is information of a period during which the worker performed the work. For example, when the worker performs the pressing work, a work period (time) required for one pressing work is recorded as period information.”).  However, in the analogous art of production management, Yamaguchi teaches wherein the processor identifies one or more cameras which image-capture an area in which an element relating to a selected loss factor is present, the selected loss factor is a loss factor selected from one or two or more loss factors corresponding to one or two or more loss state combinations to which a state combination is determined to correspond, the processor determines, for each of the identified one or more cameras, a video, which is represented by recorded video data which is data on a video recorded by the camera and corresponds to an occurrence time block of an opportunity loss of the selected loss factor, to be a display target, and the display device displays one or more display-target videos corresponding to the one or more cameras (¶ 47, ““4M” stands for four-item management elements that have an English initial M and are important in producing an object. Specifically, “4M” refers to a man, a machine, a method, and a material.”) (¶ 61, “The production status display part 53e displays a production status by compiling data from the time-specific table 42a, the stop time count table 42b, and the abnormality history table 42c that are stored in the first database 42. Specifically, the production status display part 53e displays % values of an operation ratio and a first time through ratio, and an overall Pareto diagram 53f displays the number of abnormalities in units of facility.”). (¶ 68, “In the cycle time graph 53i, further, with reference to the abnormality history table 42c, dots 53j to 53l indicating abnormality occurrence time points are plotted and displayed in the cycle time graph 53i. Vertical axis positions of the dots 53j to 531 represent stop time (the number of seconds of error stop time) associated with an occurrence of an error. Each of the production facilities 11 to 14 is provided with a camera, and a video is captured. When any one of the dots 53j to 53l indicating an occurrence of an abnormality displayed on the cycle time graph 53i is clicked and selected, another window is opened as shown in upper right of FIG. 17, a video 53m, which is obtained by capturing a video of a state of the production facility from a predetermined time (approximately ten and several seconds) before the occurrence of an abnormality selected by the dot corresponding thereto for a predetermined time (approximately ten and several seconds to several tens of seconds) after the occurrence, is reproduced and displayed.”) (Examiner note: in this context, abnormalities are equivalent to opportunities lost). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the use of a camera and video to capture loss for display of Yamaguchi with the displaying loss factor production data of Miyamoto.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of using video as a more absolute and less error prone method of observation of loss in a manufacturing environment.  It would be more accurate data collection for the purpose of determining production loss.

Regarding claim 5, Miyamoto, Ikezawa, and Yamaguchi teach the production management support system according to claim 4.  Yamaguchi teaches wherein the processor identifies, from among one or more videos corresponding to the one or more cameras, a target video which is a video having an element, belonging to an M of a type related to the selected loss factor, as an image-capturing target, and the display device displays the target video as the one or more display-target videos, or highlights and displays the target video selected from the one or more display-target videos (¶ 55, “The display selection part 53a is a region at a top of the factory management home screen 53 and is used for selecting a display target. Items of factory management information which are a date, a company name, a factory name, and a production line name are displayed. In the display example of the factory management home screen 53 shown in FIG. 15, the date is displayed as “2019-09-27”, the company name is displayed as “XXX Co., Ltd.”, the factory name is displayed as “XX factory”, and the production line name is displayed as “first production line”. When one of a plurality of candidates displayed in a pull-down menu of each item is selected in the display selection part 53a, factory management information corresponding to the selected date, company, factory, and production line can be read from the first database 42 or the second database 44 of the database group 40 and can be displayed on the daily management display part 53b to the production status display part 53e.”) (¶ 68, “In the cycle time graph 53i, further, with reference to the abnormality history table 42c, dots 53j to 53l indicating abnormality occurrence time points are plotted and displayed in the cycle time graph 53i. Vertical axis positions of the dots 53j to 531 represent stop time (the number of seconds of error stop time) associated with an occurrence of an error. Each of the production facilities 11 to 14 is provided with a camera, and a video is captured. When any one of the dots 53j to 53l indicating an occurrence of an abnormality displayed on the cycle time graph 53i is clicked and selected, another window is opened as shown in upper right of FIG. 17, a video 53m, which is obtained by capturing a video of a state of the production facility from a predetermined time (approximately ten and several seconds) before the occurrence of an abnormality selected by the dot corresponding thereto for a predetermined time (approximately ten and several seconds to several tens of seconds) after the occurrence, is reproduced and displayed.”) (¶ 79, “After the search target is set in the search target setting part 57c, the search button 57d is clicked to display the abnormality compilation table 57f in which abnormalities of the search targets are compiled.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the use of a camera and video to capture loss for display of Yamaguchi with the displaying loss factor production data of Miyamoto.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of using video as a more absolute and less error prone method of observation of loss in a manufacturing environment.  It would be more accurate data collection for the purpose of determining production loss.

Regarding claim 6, Miyamoto, Ikezawa, and Yamaguchi teach the production management support system according to claim 4.  Yamaguchi teaches wherein the processor identifies an element belonging to an M of a type relating to the selected loss factor in the one or more display-target videos and determines the identified element to be an element serving as a highlighting target, and the display device highlights and displays the element determined to be the highlighting target in the one or more display-target videos  (¶ 68, “In the cycle time graph 53i, further, with reference to the abnormality history table 42c, dots 53j to 53l indicating abnormality occurrence time points are plotted and displayed in the cycle time graph 53i. Vertical axis positions of the dots 53j to 531 represent stop time (the number of seconds of error stop time) associated with an occurrence of an error. Each of the production facilities 11 to 14 is provided with a camera, and a video is captured. When any one of the dots 53j to 53l indicating an occurrence of an abnormality displayed on the cycle time graph 53i is clicked and selected, another window is opened as shown in upper right of FIG. 17, a video 53m, which is obtained by capturing a video of a state of the production facility from a predetermined time (approximately ten and several seconds) before the occurrence of an abnormality selected by the dot corresponding thereto for a predetermined time (approximately ten and several seconds to several tens of seconds) after the occurrence, is reproduced and displayed.”) (¶ 90, “The input and storage application 38 inputs, on the 4M change input screen 38d, 4M change management data relating to changes of a man, a machine, a method, and a material, which are predetermined management elements in a factory, as the in-factory status data, and stores the 4M change management data in the second database 44 (the change management table 44d). The compilation and display application 52 compiles the 4M change management data stored in the second database 44 as the in-factory status data, and displays the 4M change management data (on the factory management home screen 53). According to this configuration, an administrator of a factory or the like can accurately grasp a status of the 4M change, which is an important management element, together with a production status.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the use of a camera and video to capture loss for display of Yamaguchi with the displaying loss factor production data of Miyamoto.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of using video as a more absolute and less error prone method of observation of loss in a manufacturing environment.  It would be more accurate data collection for the purpose of determining production loss.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/           Primary Examiner, Art Unit 3623